Exhibit 99.1 RIDGEWOOD ELECTRIC POWER TRUST V UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The following unaudited pro forma condensed consolidated financial statements as of and for the year ended December31, 2006 have been derived from the historical consolidated financial statements of Ridgewood Electric Power Trust V (the “Trust”) to give effect to the sale (the “Sale”) of the interests of Ridgewood UK, LLC (“RUK”) in CLPE Holdings Limited (“CLPE”). RUK is a Delaware limited liability company owned 69.6% by the Trust and 30.4% by The Ridgewood Power Growth Fund (the “Fund”). The sale of the shares of CLPE was completed on February 22, 2007 subject to the terms and conditions set forth in the Sale Agreement and the Sellers Agreement, both dated January 23, 2007. The unaudited pro forma condensed consolidated balance sheet as of December 31, 2006 gives effect to the Sale as if the Sale had occurred on December 31, 2006.
